Case 1:19-mj-00152-MJA Document 1-3 Filed 10/22/19 Page1of8 PageID#: 5

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

IN THE MATTER OF THE TRACKING
OF THE CELLULAR PHONE
ASSIGNED CALL NUMBER 304-844-
3178 UTILIZED BY KEVIN MISKE

Case No. [3 19 my isd

Filed Under Seal

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR SEARCH WARRANT

I, Andrew G. Henderson, being first duly sworn, hereby depose and state as follows:

INTRODUCTION

1, I make this affidavit in support of an application for a search warrant under Federal
Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information about the location
of the cellular telephone assigned call number 304-844-3178 (“Target Cell Phone”) and in use
by Kevin Miske, whose service provider is Sprint, a wireless telephone service provider
headquartered at 6200 Sprint Parkway, Overland Park Kansas 66251. The Target Cell Phone
is described herein and in Attachment A, and the location information to be seized is described
herein and in Attachment B.  ,

2. Because this warrant seeks the prospective collection of information, including
cell-site location information, that may fall within the statutory definitions of information collected
by a “pen register” and/or “trap and trace device,” see 18 U.S.C. § 3127(3) & (4), the requested

warrant is designed to also comply with the Pen Register Act. See 18 U.S.C. §§ 3121-3127. The
Case 1:19-mj-00152-MJA Document 1-3 Filed 10/22/19 Page 2 of 8 PagelD #: 6

requested warrant therefore includes all the information required to be included in an order
pursuant to that statute. See 18 U.S.C. § 3123(b)(1).

3. The court has jurisdiction to issue the proposed warrant because it is a “court of
competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is a magistrate
judge of the United States that has jurisdiction over the offense being investigated, see 18 U.S.C.
§ 2711(3)(A)G).

AFFIANT BACKGROUND

4. Your affiant, Andrew G. Henderson, is Deputy United States Marshal (DUSM)
with the United States Marshals Service (USMS), and have been since March 2011. I am an
“investigative or law enforcement officer of the United States” within the meaning of 18 U.S.C.
§ 2510(7)—that is, an officer of the United States who is empowered by law to conduct
investigations and to make arrests for offenses enumerated in 18 U.S.C. § 2516.

5. Your affiant is charged with enforcing federal laws in all jurisdictions of the United
States, its territories and possessions. I am currently assigned to the Northern District of West
Virginia, Operations Section for the USMS. I have conducted criminal and fugitive investigations
throughout my career. I have been the affiant on previous search warrants regarding the tracking
and locating of federal fugitives based on their use of cellular phones. Throughout my career, I
have encountered numerous methods that fugitives have used to hinder law enforcement efforts to
track their whereabouts including, but not limited to, turning the phones on and off when not in
use, having the phones subscribed in family members or friends’ names, and carrying and using
multiple cellular phones on their person.

6. The facts in the affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. The affidavit is intended to

2
Case 1:19-mj-00152-MJA Document 1-3 Filed 10/22/19 Page 3of8 PagelD #: 7

show merely that there is sufficient probable cause for the requested warrant and does not set forth
all of my knowledge about the matter.

7. Based on the facts set forth in the affidavit, there is probable cause to believe that
the user of the Target Cell Phone, Kevin Miske, has violated his bond following his conviction
and sentence for the offense of Unlawful Possession of a Firearm in violation of 18 U.S.C. §§
922(g)(1) and 924(a)(2) and is the subject of an arrest warrant issued on 09/24/19. There is also
probable cause to believe that Kevin Miske is aware of these charges and has fled. There is also
probable cause to believe that the Target Cell Phone’s location will assist law enforcement in
arresting Kevin Miske, who is a fugitive and thus a “person to be arrested” within the meaning of
Federal Rule of Criminal Procedure 41(c)(4).

8. The Court has jurisdiction to issue the Provider Tracking Warrant for the records
and location information sought pursuant to Rule 41 and 18 U.S.C. § 2703(c)(1)(A) because it is
a court “with jurisdiction over the offense under investigation,” 18 U.S.C. § 2711(3)(A)(@). The
Court also has jurisdiction to issue the Provider Tracking Warrant and the Investigative Device
Warrant pursuant to Rule 41 because the Target Cell Phone is located within the judicial district.

STATEMENT OF PROBABLE CAUSE

9. The United States (specifically, the United States Marshals Service) is
investigating Kevin Miske who is wanted upon a federal arrest warrant issued for a bond violation.
10. On August 15, 2019, Kevin Miske appeared before United States District Judge
Irene M. Keeley for a sentencing hearing in 1:19CR18 in the Northern District of West Virginia.
The Court sentenced Kevin Miske to the Bureau of Prisons for a period of 46 months. On that

date, the Court continued Kevin Miske on bond pending his designation by the Bureau of Prisons.
Case 1:19-mj-00152-MJA Document 1-3 Filed 10/22/19 Page 4of8 PagelD #: 8

11. On09/24/2019, a Petition for Action was filed alleging Kevin Miske failed to self-
report to the Bureau of Prisons as directed on September 23, 2019 by 12:00 p.m., and his
whereabouts were unknown. An arrest warrant was issued for Kevin Miske.

12. On 09/25/2019, the fugitive case for Kevin Miske was assigned to your affiant.

13. On 9/26/2019, Kevin Miske’s supervising pretrial officer provided your affiant
Miske’s cellular phone number 304-844-3178.

14. In the afternoon hours of 9/26/2019, your affiant received a phone call from Kevin
Miske from the number of 304-844-3178. Mliske claimed that he was waiting for a ride to
Clarksburg, WV to turn himself in to the USMS office. Miske never appeared at the USMS office.

15. During the morning hours of 9/27/2019, Kevin Miske called your affiant again
from the number of 304-844-3178. Miske claimed that he was in Salem, WV, and was on his way
to Clarksburg, WV to turn himself in to the USMS office. DUSM Henderson told Miske to call
your affiant if his ride failed to show, and your affiant would provide a ride to Miske. Miske
failed to appear at the USMS office, failed to call your affiant, and would not answer his phone
when your affiant tried to reach Miske.

16. During the evening hours of 9/27/2019, Kevin Miske texted your affiant from the
phone number of 304-844-3178, the Target Cell Phone, and asked if he could turn himself in
directly to North Central Regional Jail. DUSM Henderson advised Miske that he could turn
himself in at the North Central Regional Jail.

17. On 10/02/2019, Kevin Miske appeared at the North Central Regional Jail. Miske,
however, left the facility before a staff member could take him into custody.

18. On 10/16/2019, your affiant verified that services were provided to 304-844-3178

by Sprint.
Case 1:19-mj-00152-MJA Document 1-3 Filed 10/22/19 Page5of8 PagelD #: 9

19. In my training and experience, I have learned that Sprint is a company that provides
cellular Cell Phone service to the general public, and is therefore a provider of “electronic
communication service” pursuant to 18 U.S.C. §§ 2510(15) and 2703(c). I have been advised that
Sprint, which services the Target Cell Phone, has the technical means promptly to generate and
record latitude and longitude data, to include Global Positioning System (GPS), Round Trip Time
Location Information (RTT), and Precision Location Information (PLI), with respect to a specified
wireless Cell Phone by measuring its position relative to other known reference points. The
information provided can be used to verify the vicinity of the Target Cell Phone. It will not provide
the Target Cell Phone’s exact pin-point location. For example, the information provided by Sprint
will not indicate where the user is precisely located within a particular residence, but instead may
provide the general area where the user is located and is an approximate range which can be as
low as a few meters, and up to thousands of meters of the user.

20. In my training and experience, I also know that providers of cellular phone service
have technical capabilities that allow them to collect and generate information about the locations
of the cellular phones to which they provide service, including cell-site data, also known as
“tower/face information” or “cell tower/sector records.” Cell-site data identifies the “cell towers”
(i.e., antenna towers covering specific geographic areas) that received a radio signal from the
cellular phone and, in some cases, the “sector” (i.e., faces of the towers) to which the cell phone
connected. These towers are often a half-mile or more apart, even in urban areas, and can be 10
or more miles apart in rural areas. Furthermore, the tower closest to a wireless device does not
necessarily serve every call made to or from that device. Accordingly, cell-site data provides an
approximate location of the cellular Cell Phone but is typically less precise than other types of

location information, such as E-911 Phase II data or Global Positioning Device (“GPS”) data. I

5
Case 1:19-mj-00152-MJA Document 1-3 Filed 10/22/19 Page 6 of 8 PagelD #: 10

also know that wireless providers typically collect and retain cell-site data pertaining to cellular
phones to which they provide service in their normal course of business in order to use the
information for various business-related purposes.

21. Based on my training and experience, I also know that wireless providers typically
collect and retain information about their subscribers in their normal course of business. The
information can include basic personal information about the subscriber, such as name and address,
and the method(s) of payment (such as credit card account number) provided by the subscriber to
pay for wireless Cell Phone service. [ also know that wireless providers typically collect and retain
information about their subscribers’ use of the wireless service, such as records about calls or other
communications sent or received by a particular phone and other transactional records, in their
normal course of business.

AUTHORIZATION REQUEST

22. Based on the foregoing, I request that the Court issue the proposed search warrant,
pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

23. I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal
Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until
30 days after the collection authorized by the warrant has been completed. There is reasonable
cause to believe that providing immediate notification of the warrant may have an adverse result,
as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the Target
Cell Phone would seriously jeopardize the ongoing investigation, as such a disclosure would give
that person an opportunity to destroy evidence, change patterns of behavior, notify confederates,
and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). As further specified in Attachment B,

which is incorporated into the warrant, the proposed search warrant does not authorize the seizure

6
Case 1:19-mj-00152-MJA Document 1-3 Filed 10/22/19 Page 7 of 8 PagelD #: 11

of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the extent that the warrant
authorizes the seizure of any wire or electronic communication (as defined in 18 U.S.C. § 2510)
or any stored wire or electronic information, there is reasonable necessity for the seizure for the
reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

24. I further request that the Court direct Sprint to disclose to the government any
information described in Attachment B that is within the possession, custody, or control of Sprint.
I also request that the Court direct Sprint to furnish the government all information, facilities, and
technical assistance necessary to accomplish the collection of the information described in
Attachment B unobtrusively and with a minimum of interference with Sprint’s services, including
by initiating a signal to determine the location of the Target Cell Phone on Sprint’s network or
with such other reference points as may be reasonably available, and at such intervals and times
directed by the government. The government shall reasonably compensate Sprint for reasonable
expenses incurred in furnishing such facilities or assistance.

25. I further request that the Court authorize execution of the warrant at any time of
day or night, owing to the potential need to locate the Target Cell Phone outside of daytime hours.

26. I further request that the Court order that all papers in support of the application,
including the affidavit and search warrant, and motions and orders to seal and delayed notice
requests, be sealed seal for a period not to exceed one year from the date of the entry herein. These
documents discuss an ongoing fugitive apprehension matter that is not public. Revealing the
methods used to track the fugitive could pose a danger to agents, and cause the fugitive to alter his

conduct. Accordingly, there is good cause to seal these documents because their premature

disclosure may seriously jeopardize that investigation.
Case 1:19-mj-00152-MJA Document 1-3 Filed 10/22/19 Page 8 of 8 PageID #: 12

Respectfully submitted,

CLL th

Andrew G. Henderson
Deputy United States Marshal

Sworn and subscribed before me on October 22,2019. Oe

 
 

 

a) 5
\, 4 ce ( “ /
| : eggptnannarsennnne fo tetera tae S.A .
MICHAEL J.-ALOI SONY ‘

United States Magistrate Judge for the
Northern District of West Virginia*
